DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurasawa.
Regarding Claim 1, Kurasawa discloses “A sensing unit” (Figure 8, Items 1 ‘display device’, TDL ‘second electrodes’, 33 ‘first electrodes’, Paragraph [0106], Lines 1 - 7 (Notice that display device provides capacitive touch sensing unit via electrodes TDL and 33.)), “comprising: a base” (Figures 5 and 8, Item 31 ‘second substrate’), “first electrodes arranged on the base, extending lengthwise individually in a first direction, and spaced apart from each other in a second direction different from the first direction” (Figures 5 and 8, Items TDL (Notice that second electrodes TDL provide first electrodes arranged on base 31, which extend lengthwise in the ‘Dy’ (axial relation indicated in Figure 8), direction (i.e. a first direction) and spaced apart in the ‘Dx’ direction (i.e. a second direction), where the Dx direction is different from the Dy direction.)),   “a first insulating layer disposed on the first electrodes” (Figures 5 and 8, Item 31, and Paragraph [0085], Lines 7 – 8 (Notice that base 31 made of glass also provide a first insulating layer disposed on the first electrodes TDL.)), “second electrodes electrically insulated from the first electrodes by the first insulating layer, extending lengthwise individually in the second direction, and spaced apart from each other in the first direction” (Figures 5 and 8, Items 33 (Notice that first electrodes 33 provide second electrodes the are electrically insulated from the first electrodes TDL via base 31 as a first insulating layer. Also, notice that electrodes 33 extend lengthwise in the second Dx direction and are spaced apart in the first Dy direction.)), “and third electrodes electrically insulated from the first electrodes by the first insulating layer, extending lengthwise individually in the second direction, and electrically insulated from the second electrodes” (Figures 5 and 8, Items 24 ‘third electrodes’ (Notice that third electrodes 24 are electrically insulated from the first electrodes TDL via at least base 31 as first insulating layer, extend length wise in the second Dx direction, and are electrically insulated from second electrodes 33 via at least insulating layer 23.)), “wherein the second electrodes and the third electrodes are alternately arranged in the first direction” (Figure 5 (Notice that second electrode 33 and third electrodes 24 are alternatively arranged in the Dy direction.)), and wherein the third electrodes are configured to receive a driving signal in a first sensing mode” (Paragraph [0094], Lines 1 – 6 (Notice that in the sensing of display data or sensing of a display operation (i.e. a first sensing mode), third electrodes 24 receive a driving signal Vcomdc.)), “and to receive a sensing signal in a second sensing mode” (Figure 8, and Paragraph [0104] (Notice that third electrodes  24 are configured to at least receive an electromotive force to output a detection signal in touch sensing mode (i.e. second sensing mode).)).
Regarding Claim 8, Kurasawa discloses everything claimed as applied above (See Claim 8). In addition, Kurasawa discloses “wherein the first electrodes, the second electrodes, and the third electrodes include at least one of a silver nanowire, a metal mesh, and a carbon nanotube (CNT)” (Paragraph [0098], Lines 2 – 5 (Notice that of the group of first electrodes TDL, second electrodes 33, and third electrode 24, the first electrodes TDL include at least a metal mesh. Also, notice that Claim 8 is met with respect to the “at least one of” condition.)).
Regarding Claim 10, Kurasawa discloses “A display device” (Figure 8, Item 1 ‘display device’), “comprising: a display unit” (Figure 8, Item 6 ‘liquid crystal layer’ (Notice that liquid crystal layer provides a display functional layer.)), “a sensing unit disposed on the display unit” (Figure 8, Items 1 ‘display device’, TDL ‘second electrodes’, 33 ‘first electrodes’, 24 ‘third electrode’ Paragraph [0106], Lines 1 - 7 (Notice that electrodes TDL, 33, and 24 are at least part of sensing unit to sense input.), “a window unit disposed on the sensing unit” (Figure 5, Item 50 ‘cover member’ (Notice that cover member 50 provides a window unit on top of the sensing unit comprised of at least the above mentioned electrodes.)), “wherein the sensing unit comprises: a base” (Figures 5 and 8, Item 31 ‘second substrate’), “first electrodes arranged on the base, extending lengthwise individually in a first direction, and spaced apart from each other in a second direction different from the first direction” (Figures 5 and 8, Items TDL (Notice that second electrodes TDL provide first electrodes arranged on base 31, which extend lengthwise in the ‘Dy’ (axial relation indicated in Figure 8), direction (i.e. a first direction) and spaced apart in the ‘Dx’ direction (i.e. a second direction), where the Dx direction is different from the Dy direction.)),   “a first insulating layer disposed on the first electrodes” (Figures 5 and 8, Item 31, and Paragraph [0085], Lines 7 – 8 (Notice that base 31 made of glass also provide a first insulating layer disposed on the first electrodes TDL.)), “second electrodes electrically insulated from the first electrodes by the first insulating layer, extending lengthwise individually in the second direction, and spaced apart from each other in the first direction” (Figures 5 and 8, Items 33 (Notice that first electrodes 33 provide second electrodes the are electrically insulated from the first electrodes TDL via base 31 as a first insulating layer. Also, notice that electrodes 33 extend lengthwise in the second Dx direction and are spaced apart in the first Dy direction.)), “and third electrodes electrically insulated from the first electrodes by the first insulating layer, extending lengthwise individually in the second direction, and electrically insulated from the second electrodes” (Figures 5 and 8, Items 24 ‘third electrodes’ (Notice that third electrodes 24 are electrically insulated from the first electrodes TDL via at least base 31 as first insulating layer, extend length wise in the second Dx direction, and are electrically insulated from second electrodes 33 via at least insulating layer 23.)), “wherein the second electrodes and the third electrodes are alternately arranged in the first direction” (Figure 5 (Notice that second electrode 33 and third electrodes 24 are alternatively arranged in the Dy direction.)), “and wherein the third electrodes are configured to receive a driving signal in a first sensing mode” (Paragraph [0094], Lines 1 – 6 (Notice that in the sensing of display data or sensing of a display operation (i.e. a first sensing mode), third electrodes 24 receive a driving signal Vcomdc.)), “and to receive a sensing signal in a second sensing mode” (Figure 8, and Paragraph [0104] (Notice that third electrodes  24 are configured to at least receive an electromotive force to output a detection signal in touch sensing mode (i.e. second sensing mode).)).
Allowable Subject Matter
Claims 2 – 7, 9, and 11 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasoning set forth in the history of prosecution of the instant application. 
Response to Applicants Amendments and Arguments
	Applicants amendments and arguments filed June 14, 2022 have been fully considered.
	First, the amendments to each of Claims 2 and 11 have overcome the 35 U.S.C. 112(a) rejections of Claims 2 – 5 and 11 - 14 as set forth and made of record in the Office Action mailed March 15, 2022.
	Second, the amendments to Claim 17 have overcome the 35 U.S.C. 103 rejection of Claim 17 as set forth and made of record in the Office Action mailed March 15, 2022.
	Finally, the Examiner disagrees that - - the cited references do not disclose, suggest, or render obvious the features of “wherein the third electrodes are configured to receive a driving signal in a first sensing mode and to receive a sensing signal in a second sensing mode” - - . The Examiner disagrees because of the reasoning set forth in the rejections of Claims 1 and 10 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        September 21, 2022